DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 22-34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 22-25 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0177798A1 to Venishetti et al., in view of U.S. Patent Application Publication 2008/0067993A1 to Coleman, and in further view of U.S. Patent Application Publication 2007/0220293 to Takase et al.

As to claim 1, Venishetti discloses a multi-core system comprising: 
multiple on-chip voltage regulators (OCVRs) [112.1-112.n]; 
multiple cores [126.1-126.n];

 a power management unit (PMU) that controls the HSS fabric [130]; 
Venishetti  further discloses wherein in response to one or more of the multiple cores requiring a current greater than a current capability being provided by one or more of the multiple OCVRs connected thereto, the PMU provides additional current by connecting additional of the multiple OCVRs to the one or more of the multiple cores that require additional current [cores that require additional current are coupled to more voltage regulators in order to receive the required power: FIG. 3, and paragraphs 0011-0013]; 
and a real-time load-balancing that reconfigures the switches between the OCVRs and the cores through the HSS fabric by combining output of multiple OCVRs when a workload demand exceeds a peak current rating of a single OCVR [cores that require additional current are coupled to more voltage regulators in order to receive the required power: FIG. 3, and paragraphs 0011-0013]. 
Venishetti teaches the limitations of the claim but does not teach that the multiple OCVRs peak current output supports average current requirements of the cores.  
Coleman teaches that a plurality of regulators may be couple in parallel to provide power to a load [Claim 8].  Thus, Coleman teaches a plurality of regulators for providing power to a load similar to that of Venishetti.  Coleman further teaches multiple OCVRs peak current output supports average current requirements of the cores [a plurality of regulators have their peak current levels controlled and limited and also support the average current requirements of the cores: Abstract, paragraphs 0008 & 0010-0011, and Claim 8].
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ the average current mode control as taught by Coleman.  One of 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a plurality of regulators for providing power to a load.  Moreover, the average current mode control means taught by Coleman would improve the efficiency of Venishetti because it allowed the average current to be controlled accurately without undue electrical noise.
Venishetti and Coleman teach the limitations of the claim, but do not teach a task scheduler that distributes workloads on the multiple cores wherein the task scheduler assigns tasks to the multiple cores such that a total load current consumption of the multiple cores is less than a total current capability of under-current-provisioned OCVRs.  
Takase teaches controlling the power consumption of a plurality of processor cores on a chip [paragraph 0010].  Thus, Takase teaches multi-core processor power control means similar to that of Venishetti and Coleman.  Takase further teaches the power control means uses a control heuristic a task scheduler that distributes workloads on the multiple cores [paragraph 0029]; wherein the task scheduler assigns tasks to the multiple cores such that a total load current consumption of the multiple cores is less than a total current capability of under-current-provisioned OCVRs [scheduling to ensure that the power usage of the processor cores in executing the programs is within the maximum allowable power of the microprocessor – i.e. less than a total current capability of the processor’s OCVRs: paragraph 0029].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the power control means as taught by Takase.  One of ordinary skill in the art would have been motivated to do so that the power consumption of cores in a multi-core system can be controlled.


As to claim 22, Takase teaches the task scheduler comprises a demand side load management technique that imposes an acceptance test on each incoming task into the multi-core system [tasks may be delayed based on their power requirements: paragraph 0010].

As to claim 23, Takase teaches the task scheduler schedules each task onto one of the multiple cores on a condition that the task meets a power constraint of a power delivery system [paragraph 0029].

As to claim 24, Takase teaches the task scheduler comprises three procedures: a partition procedure [allocating tasks to different parts of the processor: paragraphs 0058-0059], a DVFS procedure [control speed and voltage: paragraph 0005], and a schedule procedure [schedule execution of tasks: paragraph 0029].

As to claim 25, Takase discloses the partition procedure uses a Marginal Power Heuristic (M-PWR) that sorts tasks in decreasing order of their computation demand and assigns the tasks to one or more of the multiple cores such that each assignment leads to minimal increase in a power consumption of each core [scheduling to evenly distribute power consumption over time: paragraph 0048]. 

As to claim 30, Takase discloses the task scheduler schedules the task on each core based on an earliest deadline first policy [certain tasks are scheduled in order to meet execution time targets: paragraph 0050]. 

As to claim 31, Venishetti discloses the high-speed witches are controlled by logic within the PMU that operate based on voltage level and total load current sensed from each core [paragraph 0017]. 

As to claim 32, Venishetti discloses the clusters output of the OCVRs available in the system connected to cores demand less than the maximum current output of a single OCVR and output voltage of combined OCVRs is matched before activating corresponding switches in the HSS fabric, wherein a run time clustering of the outputs of the OCVRs prevents system failure when the current demand of the core exceeds a maximum output current supported by the OCVRs [cores that require additional current are coupled to more voltage regulators in order to receive the required power: FIG. 3, and paragraphs 0011-0013].  Takase further teaches this may be performed by a scheduler [paragraph 0029].

As to claim 33, Venishetti discloses clustering the output of two or more OCVRs when the current demand of the cores served by a clustered OCVR increases above a maximum output current rating of a OCVR [cores that require additional current are coupled to more voltage regulators in order to receive the required power: FIG. 3, and paragraphs 0011-0013].  It would therefore have been obvious to one of ordinary skill in the art to decluster the output of two or more OCVRs when the current demand of the cores served by a clustered OCVR decreases below a maximum output current rating of each OCVR, because it is merely reversing the operation taught by Venishetti when the 

As to claim 34, because Venishetti, Coleman, and Takase teach a multi-core system with power management substantially as claimed, Venishetti, Coleman, and Takase also teach the method implemented by said multi-core system substantially as claimed.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0177798A1 to Venishetti et al., in view of U.S. Patent Application Publication 2008/0067993A1 to Coleman, and in further view of U.S. Patent Application Publication 2007/0220293 to Takase et al., and in further view of U.S. Patent Application Publication 2013/0290758A1 to Quick et al.

As to claim 26, Venishetti, Coleman, and Takase teach the limitations of the claim, including using the DVFS procedure reduces an operating frequency and a voltage of the cores to constrain a total power consumption of all cores within a power delivery capacity of the OCVRs [Takase: paragraph 0029], but do not teach solving a bounded knapsack problem to do so.
Quick teaches implementing low power resource modes by using the DVFS to reduce an operating frequency and a voltage of cores [dynamic clock & voltage scaling (DCFS) = dynamic voltage & frequency scaling (DVFS): paragraph 0127].  Thus, Quick teaches a power control means similar to that of Venishetti, Coleman, and Takase.  Quick further teaches solving a bounded knapsack problem to determine solutions for said low power resource modes [paragraph 0004].

It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of using DVFS to control power consumed by cores.  Moreover, the knapsack problem solving means taught by Quick would improve the efficiency of Venishetti, Coleman, and Takase because it allowed means to accelerate finding solutions to said knapsack problem.

As to claims 27-29, Quick teaches that various operating factors may be considered when solving the knapsack problem to control the power consumption of cores [paragraphs 0004 & 0056].  Takase further teaches operating factors for controlling the power consumption of cores comprise deadlines for tasks in a taskset, computational demand at a given frequency on a core, and maximizing the number of tasks executed on a core [paragraphs 0005, 0010, 0029, 0050].  Thus, in combination, it would have been obvious to one of ordinary skill in the art that the operating factors taught by Takase could be used to solve the knapsack problem taught by Quick, because they are operating factors used to control the power consumption of cores, substantially as claimed.

Response to Arguments
Applicant's arguments with respect to claims 1 and 21-34 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186